Citation Nr: 1611458	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-08 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for major depressive disorder with sleep disturbance.

2.  Entitlement to a disability rating greater than 30 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for neurological disability of the left upper extremity, including pain, claimed as secondary to service-connected cervical strain and left shoulder strain.

6.  Entitlement to service connection for a chronic disability of the lumbosacral spine, including pain and nerve damage.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active duty for training from June 1993 to September 1993, active duty from April 2002 to August 2002, and significant inactive service with the Air National Guard of Maryland, the Air National Guard of Georgia, and the Air Force Reserves.  

These matters come before the Board of Veterans' Appeals (Board) from May 2010, January 2011, and December 2015 RO decisions.  The Veteran presented sworn hearing testimony as to the appeals for increased ratings during a November 2015 hearing before the undersigned Veterans Law Judge at the VA Central Office in Washington D.C.  

At the hearing, the Veteran presented copies of lay statements she had faxed to the RO in 2009.  She submitted a waiver of AOJ consideration. 

At the hearing before the undersigned, it was discussed that it had been some time since the Veteran had undergone a psychiatric examination.  Thereafter, the RO scheduled her for and she did undergo examination in November 2015.  In written argument of December 2015, the Veteran's representative waived issuance of a Supplemental Statement of the Case following a November 2015 VA psychiatric examination, and also waived initial RO review of recent VA treatment records.  Similarly, in January 2016, the representative waived issuance of a Supplemental Statement of the Case following an August 2015 gastrointestinal examination.  

The issues of entitlement to service connection for hypertension, sleep apnea, a neurological disability of the left shoulder including pain, claimed as secondary to service-connected cervical strain, and for a chronic disability of the lumbosacral spine, including pain and nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From September 2009 until November 2015, the Veteran's depression with sleep disturbance caused occupational and social impairment with deficiencies in most areas, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  

2.  From November 12, 2015, the Veteran's major depressive disorder with sleep disturbance causes occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. 

3.  The Veteran does not experience symptoms of vomiting, material weight loss, hematemesis or melena with moderate anemia or severe impairment of her health related to gastroesophageal reflux disease.


CONCLUSIONS OF LAW

1.  A disability rating of 70 percent, and no higher, for major depressive disorder with sleep disturbance is warranted from September 2009 until November 11, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9434 (2014).

2.  A disability rating of 50 percent, and no higher, for major depressive disorder with sleep disturbance is warranted from November 12, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9434 (2014).

3.  A disability rating greater than 30 percent is not warranted for gastroesophageal reflux disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her major depressive disorder and gastroesophageal reflux disease cause greater impairment than is reflected by the currently assigned disability ratings, and she requests that increased ratings be assigned. 

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a December 2009 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the November 2015 hearing on appeal, the Veteran was given the opportunity under oath to express her contentions, and the reason for the denial of her claim was explained.  Additional sources of evidence which might support her appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, both active duty and inactive duty records, VA medical records, VA medical examination reports, the Veteran's hearing testimony and her written contentions.  

All relevant facts related to the issues resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in her electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a Veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

Major depressive disorder with sleep disturbance

The Veteran's depression began with her call-up to active duty in 2002.  Service connection for depression was granted based upon the contemporaneous treatment records during that period of active duty in conjunction with a VA examiner's medical opinion that her depressive disorder was the result of the unplanned disruption of her lifestyle upon activation.  Service connection was granted effective as of February 2004.  A 50 percent disability rating was assigned at that time and has been in effect since.  

The VA has recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed.Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  In this case, the Veteran's appeal was pending at the RO prior to August 2014, so the revised regulations are not applicable here. 

Under the governing regulatory rating criteria, major depressive disorder is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130 (2014).

The psychiatric symptoms discussed above are not exclusive; they are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put another way, the severity represented by those examples may not be ignored.  Entitlement to a particular disability rating requires sufficient symptoms of the kind listed in the requirements for each disability level, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran filed the instant claim for an increased rating in September 2009.  She underwent a VA psychiatric examination for purposes of compensation in December 2009.  She complained of being unable to deal with anything stressful, that she could not deal with production standards at work.  She stated that she was raising her daughter on her own because she and her husband had separated.  Although she was taking three prescription medications for mood and sleep, she complained that they were not working.  She noted that she had just returned to school and was taking her second class-she described returning to school as the only positive thing in her past two years.  She indicated she had a terrible relationship with her estranged husband and a good relationship with her daughter.

On the assessment portion of the December 2009 examination report, the examiner deemed that the Veteran was isolating herself, although she appropriately interacted with others, was capable of basic activities of daily living, able to meet family responsibilities and able to meet work demands and responsibilities.  The examiner also deemed that her depression moderately affected her employment, her relationships, leisure activities, and overall quality of life.  During the examination there was no impairment of thought or communication, the Veteran had appropriate behavior during the session, no delusions, hallucinations or suicidal thoughts, although she had had previous suicidal thoughts.  She was able to maintain personal hygiene and basic activities of daily living, and was oriented to person, place, and time, although she reported some memory loss or impairment, due to difficulties staying focused.  She was not having panic attacks or impaired impulse control, but she was having depression and sleep impairment.  The examiner described her psychiatric symptoms as of medium severity, but chronic and continuous without remission.  The examiner deemed her to be employable and capable of managing benefit payments in her own best interest.

In a December 2009 statement, a co-worker wrote that sometimes the Veteran becomes very emotional and cries at work.  The co-worker stated he had assisted her in getting to the bus stop a few times when she had to leave work early.  In an undated statement from the Veteran's sister, but received along with the other statements in December 2009, her sister wrote that the Veteran had moved home a couple of years prior, and was working from home.  She indicated that in her opinion the Veteran did not bathe frequently enough and was depressed often.  She also stated that she frequently took care of the Veteran's daughter for her.  

In April 2010, the Veteran wrote that she had stopped attending school because she could no longer concentrate on what she was doing without crying and overly obsessing about things.  She wrote that it was hard for her to do anything anymore, and that she was going through a divorce which also caused her to be more depressed.  She also wrote that her medication did not help her to feel better.

In June 2010, the Veteran wrote that she only talks with three people, and that is not often, that she had no leisure life outside of taking her daughter to her activities, and that she had almost no contact with her husband because of irritability.  In April 2011, the Veteran wrote that she had problems concentrating on things, which interfered with her job because her production was reduced; her mood was depressed due to her thinking about something and dwelling on it over and over again.  She was easily agitated and aggravated, and did not want to participate in household chores, entertainment, or playing with her daughter.  She felt that most of this stemmed from her chronic insomnia due to depression, as she almost never slept.  She claimed as well that medications did not work for her.

A VA psychiatric visit in May 2011 yielded a GAF score of 50.  A GAF score of 50 represents serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, OR any serious impairment in social, occupational, or school functioning, such as having no friends, or being unable to keep a job.  During this visit, she reported feeling as though her medications were not working.  

According to Court documents, the Veteran and her former husband had been separated since November 2008, and the dissolution of their marriage became final in March 2012.

The Veteran has submitted several pieces of documentation regarding her former job which had required overtime work, including a physician's statement dated in April 2012 to the effect that stress and extra hours at her job were worsening her "mental condition."  The physician recommended that the Veteran should avoid working extra hours.  Paystubs submitted by the Veteran reflect that she began working at a different, lower-paying job in May 2012.

According to the report of a September 2012 VA examination, the Veteran had just begun a new, lower-paying job with the intention of allowing her to address her health problems.  The examiner deemed that the Veteran's depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner noted that the Veteran had recently moved with her daughter back to the Washington D.C. area from Chicago, but that she only had one friend in the D.C. area and they did not see each other very often.  She talked with her mother on the phone once a week, but did not otherwise have a support system.  She was not taking psychotropic medication, as she did not feel it helped her, although she was taking a sleep aid.  She was tearful and distressed during the examination, and she reported feeling helpless.  She discussed her new job as being slower-paced, although she still needed breaks due to difficulty concentrating.  She felt more relaxed and less restless in her new job.  The examiner identified the Veteran's symptoms as, depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.

The psychological examiner rendered a diagnosis of major depressive disorder, recurrent and moderate.  The examiner clarified that this was the Veteran's only psychiatric disorder, meaning that all of her psychiatric symptoms were attributable to her major depressive disorder.  A Global Assessment of Functioning Score of 52 was assigned.  The assignment of GAF scores under 60 represents the assessments of mental health professionals that the veteran has "moderate symptoms or moderate difficulty in social, occupational, or school functioning."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  

In July 2013, the Veteran moved to Georgia.

VA treatment records in 2014 and 2015 reflect that the Veteran attended regular social work appointments and psychiatry appointments-approximately every two months.  She reported anxiety about social interactions, and that she felt isolated working from home.  She reported she was taking her medication as prescribed, however, and was making efforts to get out in society, such as attending work events, with the Blacks in Government Organization, and planning a trip to Las Vegas with friends.

The Veteran underwent another VA psychiatric examination for compensation purposes on November 12, 2015.  This examination yielded a diagnosis of persistent depressive disorder.  The examiner explained that the diagnosis was being changed to account for the sleep impairment which was part and parcel of the Veteran's depression.  The examiner determined that the Veteran's depression with sleep impairment resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Her symptoms of depression included chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and a depressed mood.  The examiner noted that the Veteran appeared to be tired and depressed during the examination.  The Veteran reported that her telework position was isolating and that her primary social life was with family.  The examiner concluded the examination report with a recommendation that the Veteran seek follow up treatment, as in the opinion of the examiner, she required regularly scheduled psychotherapy for treatment of her depression with a psychotherapist. 

VA treatment records reflect that throughout the time period at issue, the Veteran has maintained regular prescriptions for treatment of depression, although a couple of notations reflect that she did not fill them as often as she would have if she were taking the medications as prescribed.  

During the November 2015 hearing on appeal, the Veteran appeared depressed; however she was organized and relevant in her testimony, and displayed good eye contact.  The Veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Upon review of the complete evidence of record, the Board holds that the evidence supports the assignment of a staged disability rating.  A 70 percent disability rating is warranted for the Veteran's major depression with sleep impairment from September 2009, when the Veteran filed the claim for an increased disability rating, until November 12, 2015, when the report of the VA psychiatric examination demonstrates sustained improvement in her mental health and functioning.  As of November 12, 2015, the Board finds that a 50 percent disability rating is more appropriate.  This staging of the rating is intended to recognize the fluctuation in her disability, as she adjusted to significant life changes.  O'Connell.  

In this regard, it appears that the Veteran's service-connected depression rendered her ability to deal with her divorce and her job situation more difficult.  The six years between 2009 and 2015 included several moves, from Washington D.C. to Chicago, back to Washington, and then to Georgia.  During this time, she was separated from her husband, attempted unsuccessfully to return to school, and held at least two different jobs.  The first job, which was higher-paying, was quite stressful for her, and this is well documented in the claims file.  The second job, which she took in the attempt to regain control of her health, was lower-paying, but it would appear from the evidence of record that the job did in fact allow her to begin healing and to handle her stress better.  In fact, the very purpose of the VA compensation benefits system is to recompense disabled veterans for the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civil occupations.  The degrees of disability are intended to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The GAF scores of record reflect the assessment of mental health professionals that the Veteran was dealing with serious psychiatric symptoms in May 2011 (GAF 50) and with moderate symptoms in September 2012 (GAF 52).  By the time of the November 2015 VA examination, however, although no GAF score was assigned, because the examination was conducted under the DSM 5 protocol, the examiner determined that the Veteran's depression was only causing an occasional decrease in work efficiency and that she was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  These conclusions are consistent with the Veteran's demeanor and articulate testimony during the November 2015 hearing on appeal.  

The Veteran's representative argues that the November 2015 VA examination does not support a finding of improvement since it is at odds with the Veteran's testimony before the undersigned as to needing assistance from family members in caring for her daughter.  That part of her testimony, however, is not discussed in the VA examination or her outpatient records.  In fact, viewing the outpatient records from 2015 supports the conclusion her condition has improved recently.  For example, while she does discuss her difficulties with focus and concentration, she ascribed a large part of that in the summer of 2015 to the fact her daughter was not in school and interrupted her frequently.  The outpatient records clearly state in June 2015 that the Veteran had "kept busy with her daughter's activities over the summer."  While the undersigned does not doubt her testimony that on occasion she asks her family for assistance, and perhaps did so more in the past, she currently is able to handle more activities with her daughter.  During 2015, she also made an effort to engage in more leisure activities such as going to Las Vegas with two friends in January 2015, attending the NAACP Image awards with her daughter in February 2015, joining a new church and attending a motivational speaker event in March 2015 (held in a large stadium) and taking some tennis and golf lessons in the summer of 2015.  Furthermore, in June 2015, it was noted that she had just returned from a Bahamas cruise with her daughter's volleyball team.  While her psychiatric condition does interfere with her social functioning (i.e., difficulty communicating and feeling detached, as the Veteran reported), the fact that she was able to engage in such an activity is inconsistent with finding that a 70 percent rating continues to be warranted.  It simply does not equate to a level of social impairment consistent with such a rating. 

Although review of the Veteran's VA outpatient treatment records reflects gradual improvement in her mood and functioning throughout 2015, sustained improvement is not established in the record until November 2015, when the VA examiner identified such.    

In sum, the Board finds that from September 2009 until November 2015, the Veteran's depression with sleep disturbance caused occupational and social impairment with deficiencies in most areas, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships, thus warranting a 70 percent staged disability rating for that time period.  The Board applauds the Veteran for her many and sustained efforts to improve her mental health during this time, to include attending regular therapy sessions, and adjusting her work situation.  To recognize this improvement, a 50 percent disability rating, reflecting occupational and social impairment with reduced reliability and productivity is assigned subsequent to November 2015.  

The preponderance of the evidence is against the assignment of a disability rating greater than 70 percent from September 2009 until November 2015, and is against the assignment of a disability rating greater than 50 percent after November 2015.  At no point in the time period at issue could the Veteran's depression be described as causing total occupational and social impairment, so as to warrant a 100 percent disability rating.  

It is important to emphasize that the Veteran's sleep impairment is viewed as part and parcel of her depression for purposes of arriving at these disability ratings.  The Veteran has contended that other disabilities, both service-connected and nonservice connected, affect her sleep as well.  Even though one injury may potentially be evaluated utilizing several different provisions of the rating schedule, governing regulation provides that that evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  "Implicit within [the language of 38 U.S.C.A. § 1155] is the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his[her] earning capacity."  Brady v. Brown, 4 Vet.App. 203, 206 (1993).  Thus, all of the Veteran's sleep impairment is hereby encompassed in the disability rating for depression.  

	GERD

Service connection for gastroesophageal reflux disease was granted effective in February 2004, based upon a finding that the disease was initially manifested during the Veteran's second period of active duty.  Although a 10 percent disability rating was initially assigned, the RO increased the rating to 30 percent rating for the entire time period in a June 2008 RO decision.  This rating has remained in effect since that time.  

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346 govern this matter.  The currently-assigned 30 percent rating reflects persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A higher disability rating is warranted with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 , Diagnostic Code 7346 (2015).

According to the report of a December 2009 VA examination, the Veteran reported acid reflux symptoms and sternal pain, which worsened when lying down at night.  She reported that the episodes occurred four to five times a month and may last for five minutes until relieved by drinking water.  The examiner noted that her overall general health was good, and there were no signs of anemia or malnutrition.  

Several of the Veteran's co-workers have submitted statements to the effect that the Veteran complains of stomach pain and gags and vomits in her trash can.  Her sister claims that she cooks for the Veteran because the Veteran otherwise has difficulty avoiding foods that would aggravate her GERD.

In October 2011, the Veteran wrote that she vomited almost three to four times a week, and that she could no longer eat foods that were enjoyable to her.  She stated that she awoke several times a week due to pain in her stomach.

A July 2013 VA gastroenterology note reflects that although she continued to have symptoms of reflux, she was not taking any medication for it.

The report of an August 2015 VA examination indicates that the Veteran's symptoms of GERD were limited to vomiting and constant chest pain.  The examiner broke these symptoms down into persistent recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbances related to esophageal reflux.  The Veteran reported having these symptoms for approximately less than a day four or more times per year.  She also had anemia for which she was taking iron supplements, recurrent nausea, and vomiting, but no weight loss, hematemesis, or melena.  She had no other symptoms related to GERD.  The examiner specifically opined that the Veteran's GERD had no impact upon her ability to work.

During the November 2015 hearing, the Veteran testified credibly that she was taking iron supplements, and that she was not taking medication for GERD anymore, as she did not feel it was working for her.  She stated that she experienced GERD approximately three to four times a week, to include vomiting, and daily gagging.  

VA treatment records reflect that the Veteran has had active prescriptions for medication to control her GERD essentially throughout the appeal period, although according to her hearing testimony, she did not take the medication regularly.  Perhaps due to her multiple other medical conditions, however, her records contain very little evidence of complaints or discussions regarding GERD.  

The Veteran testified that she was taking iron supplements, suggesting she has anemia, and anemia is one of the criteria for a higher rating.  However, this fact does not warrant a higher rating for the following reasons.  It appears anemia was identified during routine blood tests in 2014.  No medical professional had opined this has resulted from her GERD.  In fact, the only opinion is from December 2014, finding it may be secondary to menstruation.  Regardless, a higher rating would require moderate anemia.  By June 2015, the medical records indicate the Veteran's anemia had resolved with her over-the-counter supplements.  A condition that has resolved within less than a year cannot be reasonably classified as moderate.    

The Veteran testified that she had lost a lot of weight because of decreased appetite and a statement from her sister received in late 2009 stated she had lost 40 pounds within the prior year.  This is simply not the case according to her medical records.  In December 2007, her weight was 175 pounds.  By late 2008, her weight had increased to 184 pounds, and it remained approximately 180 pounds throughout 2009 and 2010.  By late 2011, she had lost a few pounds, since she was 176 pounds, but her weight was soon back into the 180s again.  VA records show that in 2013, she participated in a formal weight-loss program, due simply to being overweight and her desire to lose weight.  By late 2014, she was 184 pounds.  In January 2015, she reported her eating and increased recently and she wanted to make an effort to get healthier.  In February 2015, it was noted that she was overweight, even though she had lost some weight in 2014.  In March 2015, she reported she had lost 8 pounds as she was walking 2.5 miles per day.  Her medical records contain multiple recommendations from various treatment providers that she should lose weight.  Although her 2015 VA treatment records confirm her hearing testimony that she has recently lost weight, they do not confirm a connection between GERD and weight loss.  Rather they reflect that she has been walking and watching her diet in the attempt to lose weight.  Therefore, the medical records do not support a finding of material weight loss due to GERD.   

Review of the entire evidence of record shows that the Veteran does not meet the criteria for a disability rating greater than 30 percent for her reflux disease.  She does not have material weight loss related to GERD, hematemesis or melena, and she cannot reasonably be said to have severe impairment of her health related to her reflux disease.  The Board is cognizant of and sympathetic to the Veteran's complaints of discomfort, especially her complaints of vomiting at work, and of recurrent chest pain.  We also acknowledge that she requires regular prescription medication for control of her symptoms.  It is for these reasons that she has been assigned a 30 percent disability rating.  However, absent the greater symptomatology reflecting more severe impairment related to reflux disease, the preponderance of the evidence is against the claim for a higher initial disability rating.  The benefit sought must be denied.  Lastly, we note that although her GERD was identified as causing sleep impairment, all sleep impairment symptoms are currently being compensated under the depression rating, as explained above.  

Unemployability

In a recent decision, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserts that her service-connected disabilities hinder her employment, although she has not claimed she is actually unemployable.  The record shows that she is employed, although she has numerous accommodations for her service-connected disabilities in her current job.  Therefore, the Board will not address the question of unemployability due to service-connected disabilities further herein.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, at 116.

In this case, the schedular evaluations are adequate.  The schedular criteria for the evaluation of psychiatric disabilities and gastrointestinal disabilities are comprehensive and encompass all the Veteran's claimed symptoms and impairment.  The disability ratings assigned are intended to compensate her for the occupational impairment resulting from these disabilities, as described above.  Furthermore, a comparison between the level of severity and symptomatology of the Veteran's service-connected depression and GERD with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  As the rating schedule is adequate to evaluate the disabilities, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).




ORDER

A disability rating of 70 percent for major depressive disorder with sleep disturbance is granted from September 2009 until November 11, 2015, subject to the laws and regulations governing payment of monetary benefits.  

A disability rating greater than 50 percent for major depressive disorder with sleep disturbance from November 12, 2015 is denied.

A disability rating greater than 30 percent for gastroesophageal reflux disease is denied.


REMAND

In the Veteran's November 2015 substantive appeal regarding the service connection issues, she requested the opportunity to present sworn testimony in support of her appeal during a videoconference hearing before a Veterans Law Judge.  

The Veteran is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to these service connection issues.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a videoconference hearing before a Veterans Law Judge, providing her and her representative with adequate notice of the scheduled date and time.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


